                 Case 2:17-cv-00902-MLC-KRS Document 93-4 Filed 08/21/20 Page 1 of 1


Mark Standridge

From:                                 Mark Standridge
Sent:                                 Tuesday, April 14, 2020 4:13 PM
To:                                   James Tawney; Nick Nillo; Daisy Chaparro; Cody R. Rogers
Cc:                                   Erica Reeves
Subject:                              RE: McCowan v. CLC


Thank you James. We are generally available the week of May 11 to 15 for the parties’ depositions. Please confer with
Mr. Walp on his availability for us to depose him in Arizona.

I am a bit confused about your request for supplementation. The subpoena duces tecum seemed to go well beyond the
23 Requests for Production that you served in this matter & to which we responded and subsequently supplemented
some time ago.

-Mark Standridge




Las Cruces Office:             El Paso Office:            Carlsbad Office:
1485 N. Main Street, Suite B   906 N. Mesa, 2nd Floor     102 W. Hagerman St., Suite D
Las Cruces, NM 88001           El Paso, TX 79902          Carlsbad, NM 88220
Phone: (575) 222-1000          Phone (915) 308-1000                1 222-1000
                                                          Phone: (575)                                     Exhibit D
Facsimile: (575)652-4752       Facsimile: (915)300-0283   Facsimile: (575)652-4752

Web: www.ftalawfirm.com
